Case 1:18-cv-02987-REB Document 4 Filed 11/20/18 USDC Colorado Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                                Judge Raymond P. Moore

Civil Action No. 18-cv-02987-RM

CHRISTOPHER YOUNG,

         Plaintiff,

v.

BERT BELL/PETE ROZELLE,
NFL PLAYER RETIREMENT PLAN,
and the NFL PLAYER DISABILITY,
& NEUROCOGNITIVE BENEFIT PLAN,

         Defendants.


                                     ORDER OF RECUSAL


         This matter is before the Court sua sponte.

         Section 455(a) of Title 28 of the United States Code states that “Any justice, judge, or

magistrate judge of the United States shall disqualify himself in any proceeding in which his

impartiality might reasonably be questioned.” A trial judge must recuse himself when there is an

appearance of bias, regardless of whether there is actual bias. Nichols v. Alley, 71 F.3d 347, 350

(10th Cir. 1995). “The test is whether a reasonable person, knowing all the relevant facts, would

harbor doubts about the judge=s impartiality.” Hinman v. Rogers, 831 F.2d 937, 939 (10th Cir.

1987).

         The parties in this case have past or present associations with the Denver Broncos and the

National Football League. My spouse has business associations with such entities which might

give rise to an appearance of partiality in this case. As a result, recusal is required by 28 U.S.C.

' 455(a), and I hereby recuse myself from this case. It is therefore
Case 1:18-cv-02987-REB Document 4 Filed 11/20/18 USDC Colorado Page 2 of 2




      ORDERED that the Judge=s file be returned to the Clerk=s office for the case to be

reassigned by random draw.

      DATED this 20th day of November, 2018.

                                               BY THE COURT:



                                               ____________________________________
                                               RAYMOND P. MOORE
                                               United States District Judge




                                           2
